                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

NHATHIYA T. CORNEY, et al.,                     )
                                                )
                  Plaintiffs,                   )
                                                )
v.                                              )       Case No.:
                                                )
CHAD HALE TRUCKING CO., et al.,                 )
                                                )
                  Defendants.                   )

                                      NOTICE OF REMOVAL

          COME NOW Defendant Chad Hale Trucking Co. (“Defendant”), by and through the

undersigned counsel, pursuant to 28 U.S.C. §§ 1441 and 1446 and 28 U.S.C. § 1332, and hereby

removes this action from the Circuit Court of Jackson County, Missouri to the United States

District Court for the Western District of Missouri, Western Division. In support, Defendant states

as follows:

     I.        FACTUAL BACKGROUND

          1.      This is a civil action currently pending in the Circuit Court of Jackson County,

Missouri under the case caption Nhathiya T. Corney, et al. v. Chad Hale Trucking Co., et al.; Case

No. 2016-CV17346.

          2.      Defendant has not filed an Answer to the State Court Petition as of the filing of the

instant removal.

          3.      Other than the Petition, no other state court filing has been served upon Defendant.

A copy of the Petition is attached hereto as Exhibit A. See 28 U.S.C. § 1446(a) (requiring that the

removing defendant file copies of all process, pleadings, and orders served upon such defendant).




               Case 4:20-cv-00820-HFS Document 1 Filed 10/12/20 Page 1 of 5
   II.         PROCEDURAL REQUIREMENTS FOR REMOVAL

          4.      The removing party is Defendant Chad Hale Trucking Co.

          5.      Defendant was served with a copy of the Petition on September 10, 2020. This

Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) and Rule 6(a) of the Federal

Rules of Civil Procedure, because thirty (30) days from the date of service was Saturday, October

10, 2020, and Defendant filed this Notice of Removal on Monday, October 12, 2020, which was

on or before the next day that was not a Saturday, Sunday, or legal holiday.

          6.      Defendant Chad Hale Trucking Co. will file its Answer or otherwise respond to the

Petition within the time limits set forth in F.R.C.P. 81(c).

          7.      Written notice of the filing of this Notice of Removal is concurrently being given

to all adverse parties. A true and correct copy of this Notice of Removal and Notice of Filing of

Notice of Removal are concurrently being filed with the Clerk of the Circuit Court of Jackson

County, Missouri, as required by 28 U.S.C. § 1446(d). A copy of this Notice of Filing of Notice

of Removal is attached hereto as Exhibit B.

          8.      Defendant has a right of removal where an action is brought in state court over

which the district court has original jurisdiction. See 28 U.S.C. § 1441(a). As set forth below, this

Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

   III.        DIVERSITY JURISDICTION: 28 U.S.C. § 1332

          9.      According to 28 U.S.C. § 1446(a), a notice of removal must contain a short and

plain statement of the grounds for removal. Defendant’s removal of this action is based upon

diversity of citizenship pursuant to 28 U.S.C. § 1332.




                                                  2

               Case 4:20-cv-00820-HFS Document 1 Filed 10/12/20 Page 2 of 5
        10.     28 U.S.C. § 1332(a)(1) provides that “the district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of $75,000

. . . and is between . . . citizens of different States.”

        11.     Plaintiffs Nhathiya T. Corney and Jennifer D. Beaird are citizens and residents of

Kansas City, Clay County, Missouri. (See Exhibit A, Plaintiff’s Petition at ¶ 1).

        12.     Defendant Chad Hale Trucking Co. is a citizen and resident of Wellsville, Kansas.

(See Exhibit A, Plaintiff’s Petition at ¶ 3).

        13.     Defendant Anthony Ebaben is a citizen and resident of Paola, Kansas. (See Exhibit

A, Plaintiff’s Petition at ¶ 2).

        14.     Because Plaintiffs are residents/citizens of Clay County, Missouri (See Exhibit A,

Plaintiff’s Petition at ¶ 1) and Defendants are residents/citizens of Kansas (See Exhibit A,

Plaintiff’s Petition at ¶¶ 2-3), this action is between citizens of different states.

        15.     The amount in controversy exceeds $75,000. Plaintiffs’ Petition asserts claims for

damages on behalf of two individuals arising out of a motor vehicle accident, and Plaintiffs’ have

alleged injuries to their back, neck, and/or shoulder; headaches; a concussion; and PTSD. (See

Exhibit A, Plaintiffs’ Petition, ¶¶ 13-15, 18, 29, and 32). Plaitniffs seek damages for physical and

emotional injuries, loss of enjoyment of life, loss of earnings/earning capacity, past and future

medical expenses, and punitive damages. Id.

        16.     Accordingly, this Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332, because the action is between citizens of different states and the amount in

controversy exceeds $75,000.

        WHEREFORE, Defendant Chad Hale Trucking Co. hereby gives notice that this action is

removed from the Circuit Court of Jackson County, Missouri to the United States District Court



                                                     3

           Case 4:20-cv-00820-HFS Document 1 Filed 10/12/20 Page 3 of 5
for the Western District of Missouri, and Defendant further requests that this Court exercise

jurisdiction over this action as though it had been originally instituted in this Court subject to

Defendant’s right to answer or otherwise respond and assert all available defenses within the time

limits set forth in F.R.C.P. 81(c).

                                                    Respectfully submitted,

                                                    FRANKE SCHULTZ & MULLEN, P.C.

                                                     /s/ Matthew M. Clifford
                                                    JOHN L. MULLEN              MO #42309
                                                    MATTHEW M. CLIFFORD MO #64785
                                                    8900 Ward Parkway
                                                    Kansas City, MO 64114
                                                    (816) 421-7100
                                                    (816) 421-7915 (Fax)
                                                    jmullen@fsmlawfirm.com
                                                    mclifford@fsmlawfirm.com
                                                    Attorneys for Defendant Chad Hale
                                                    Trucking Co.




                                                4

           Case 4:20-cv-00820-HFS Document 1 Filed 10/12/20 Page 4 of 5
CERTIFICATE OF SERVICE
It is hereby certified that a copy of
the above and foregoing was filed
with the Court electronically and
sent electronically via e-mail,
U.S. Mail or Fax on this 12th day of
October, 2020, to:

Brian J. Klopfenstein
305 Platte Clay Way, Suite C
Post Office Box 897
Kearney, MO 64060-0897
(816) 628-2800
(816) 628-2802 (FAX)

Rebecca M. Randles
851 N.W. 45th Street, Suite 310
Kansas City, MO 64114
(816) 931-9901
(816) 931-0134 (FAX)
E-mail: rebecca@randlesmatalaw.com

Attorney for Plaintiff


and

Anthony Ebaben
26850 Woodland Road
Paola, KS 66071
Defendant


/s/ Matthew M. Clifford
Attorneys for Defendant Chad Hale Trucking Co.




                                         5

          Case 4:20-cv-00820-HFS Document 1 Filed 10/12/20 Page 5 of 5
